TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 8, 2015



                                     NO. 03-15-00165-CV


                              NCM Acquisitions, LLC, Appellant

                                                v.

                               Thomas Dwayne Odell, Appellee




          APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the interlocutory order signed by the trial court on February 24, 2015.

Appellant has filed a motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Each party shall pay the costs of appeal incurred by that party, both in this Court and

in the court below.